The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                SUMMARY
                                                          September 8, 2022

                               2022COA100

No. 18CA1486, People v. Vasquez — Crimes — Felony Murder —
Fourth Degree Arson

     A division of the court of appeals considers whether someone

can be convicted of fourth degree arson for lighting another person’s

clothing on fire while that person is wearing the clothing.

Answering that question in the affirmative, the division further

concludes that the above-described act can serve as the predicate

felony for felony murder under Colorado law.
COLORADO COURT OF APPEALS                                         2022COA100


Court of Appeals No. 18CA1486
Clear Creek County District Court No. 16CR55
Honorable Mark D. Thompson, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

John Anthony Vasquez,

Defendant-Appellant.


                       JUDGMENT AFFIRMED AND CASE
                        REMANDED WITH DIRECTIONS

                                 Division IV
                        Opinion by JUDGE BERNARD*
                        Pawar and Brown, JJ., concur

                        Announced September 8, 2022


Philip J. Weiser, Attorney General, Katharine Gillespie, Senior Assistant
Attorney General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Kamela Maktabi, Deputy State
Public Defender, Denver, Colorado, for Defendant-Appellant


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2021.
¶1    This case presents two related questions of first impression in

 Colorado. First, can someone be convicted of fourth degree arson

 for lighting another person’s clothing on fire while that person is

 wearing the clothing? Second, if so, can such an arson serve as the

 predicate felony for felony murder? We answer both questions

 “yes.” Accordingly, we affirm the felony murder conviction of

 defendant, John Anthony Vasquez, and otherwise affirm the

 judgment of conviction.

                            I.    Background

¶2    Defendant and the victim were in a relationship. In June

 2016, they decided to go camping with the victim’s sons, who were

 then six and ten years old, near Idaho Springs.

¶3    The trip got off to a bad start. They arrived at the destination

 after dark, and they could not figure out how to set up their tent.

 This led to a shouting match, and defendant locked himself in their

 vehicle. Eventually, one of the victim’s sons called 911, but the

 victim reported that nothing was wrong.

¶4    Things would go very wrong.

¶5    In the morning, after everyone had spent the night in the

 vehicle, its battery was dead. Defendant and the victim began to


                                   1
 argue again, and the argument escalated quickly. The victim

 grabbed a bottle of beer from which defendant had been drinking

 and smashed it. Defendant then picked up a can of gasoline,

 poured its contents on the victim, and lit her clothing on fire with a

 lighter. She suffered third-degree burns over most of her body.

 Although she lived long enough to be taken to the hospital, she died

 from her injuries.

¶6    The prosecution charged defendant with numerous offenses in

 connection with the victim’s death, and the case proceeded to trial.

 The jury found him guilty of felony murder (with arson as the

 predicate felony), second degree murder, first degree assault, fourth

 degree arson, two counts of child abuse, criminal impersonation,

 and two counts of violation of a protection order.

                      II.   Sufficiency of the Evidence

¶7    Defendant asserts that the evidence presented at trial was

 insufficient to support his conviction for arson and, by extension,

 his conviction for felony murder. More specifically, he submits that

 the evidence was insufficient because, (1) as a matter of law, one

 cannot be convicted of arson for lighting another person’s clothing

 on fire while that person is wearing the clothing; and, (2) the


                                    2
 prosecution did not present enough evidence to establish that he

 set fire to anyone’s property. We disagree with both contentions.

                   A.    Defendant’s First Argument

¶8    Defendant’s first argument is principally a question of

 statutory interpretation. We review such questions de novo. People

 v. Weeks, 2021 CO 75, ¶ 24. When interpreting a statute, our

 primary goal is to ascertain and give effect to the legislature’s

 intent. People v. Cali, 2020 CO 20, ¶ 15. To do so, we start with

 the language of the statute, giving its words and phrases their plain

 and ordinary meanings. Id. We read those words and phrases in

 context, giving consistent effect to all the statute’s parts, construing

 each provision in harmony with the overall statutory design. People

 v. Harrison, 2020 CO 57, ¶ 17. If the language is clear and

 unambiguous, we apply it as written. Id. at ¶ 18.

¶9    As is relevant to this case, the arson statute provides as

 follows: “A person who knowingly or recklessly starts or maintains a

 fire . . . on his own property or that of another, and by so doing

 places another in danger of death or serious bodily injury . . .

 commits fourth degree arson.” § 18-4-105(1), C.R.S. 2021. “Fourth




                                    3
  degree arson is a class 4 felony if a person is thus endangered.” §

  18-4-105(2).

¶ 10   At trial, defendant asked the court to enter a judgment of

  acquittal for the crime of felony murder. He argued that Colorado’s

  fourth degree arson statute does not contemplate setting fire to a

  person, and the prosecution alleged that he had poured gasoline on

  the victim and then lit her on fire. This was fatal to the felony

  murder charge, he continued, because “the fact that she [was]

  wearing clothing at the time should not be construed . . . to mean

  that, somehow, her property is being set on fire and, as a result,

  she . . . ends up injured.”

¶ 11   The court rejected this line of reasoning, concluding that,

  under section 18-4-105, “[t]here is absolutely no qualification with

  respect to the term ‘property’ or its location or proximity to the

  person involved,” and that, in this case, the “property” at issue was

  the victim’s clothing.

¶ 12   Defendant repeats his argument on appeal, adding that the

  court’s interpretation “arguably converts fourth degree arson into a

  specialized form of assault.” We are not persuaded because

  defendant’s argument sidesteps the clear language of the fourth


                                     4
  degree arson statute, specifically the phrase “starts or maintains a

  fire . . . on his own property or that of another.” § 18-4-105(1)

  (emphasis added).

¶ 13   According to Webster’s Third New International Dictionary

  1574 (2002), the first subsense of “on” is that it is “used as a

  function word to indicate position over and in contact with that

  which supports from beneath.” The relevant verbal illustration for

  this subsense of the word is “was built [on] an island.” Id. Applying

  this definition, we can see that the phrase “on his own property or

  that of another” focuses on the location of the fire, as in the place

  where the fire was started or maintained — for example, on the

  accused’s land — not on what was burned. To put it another way,

  fourth degree arson criminalizes knowingly or recklessly starting or

  maintaining a fire on property situated anywhere in Colorado, and

  by doing so endangering a person, a building, or an occupied

  structure.

¶ 14   Two other arson statutes focus on what was burned, instead

  of where the fire started, and they do so by using the word “to”

  instead of the word “on.” First degree arson, as defined in section

  18-4-102(1), C.R.S. 2021, prohibits “set[ting] fire to . . . any building


                                     5
  or occupied structure of another.” (Emphasis added.) And second

  degree arson, as defined in section 18-4-103(1), C.R.S. 2021,

  prohibits “set[ting] fire to . . . any property of another . . . other than

  a building or occupied structure.” (Emphasis added.)

¶ 15   Returning to the dictionary, we see that the word “to” in this

  sense is “used as a function word to indicate the receiver of an

  action or the one for which something is done or exists,” as in the

  verbal illustration “make alterations [to] the text.” Webster’s Third

  New International Dictionary at 2401. So, for first degree arson,

  one must set fire to “a building or occupied structure of another”;

  for second degree arson, one must set fire to “any property of

  another” that is not a building or occupied structure.

¶ 16   Applying the preceding reasoning to this case, we conclude

  that defendant’s contention is a red herring. It does not matter, for

  the purposes of fourth degree arson, that the victim was wearing

  clothing and that defendant ignited it after dousing her with

  gasoline. Under the statute’s plain language, what matters was

  that defendant knowingly started a fire on the property of another (a

  campground), and that the fire placed the victim in danger of death

  or serious bodily injury.


                                       6
                   B.   Defendant’s Second Argument

¶ 17   Defendant’s second argument fares no better. “[W]e review the

  record de novo to determine whether the evidence before the jury

  was sufficient both in quantity and quality to sustain the

  convictions.” Dempsey v. People, 117 P.3d 800, 807 (Colo. 2005).

  Evidence is sufficient to support a conviction if “the relevant

  evidence, both direct and circumstantial, when viewed as a whole

  and in the light most favorable to the prosecution, is substantial

  and sufficient to support a conclusion by a reasonable mind that

  the defendant is guilty of the charge beyond a reasonable doubt.”

  People v. Donald, 2020 CO 24, ¶ 18 (quoting Clark v. People, 232

  P.3d 1287, 1291 (Colo. 2010)).

¶ 18   Based on defendant’s briefing, his argument on appeal

  appears to be that his arson conviction must be vacated because

  the prosecution did not present enough evidence that he set fire to

  either his own property or anyone else’s. But, as we have

  explained, fourth degree arson applies to a fire that is set or

  maintained on property situated anywhere in Colorado that, for the

  purposes of this case, places the victim in danger of death or

  serious bodily injury. The prosecution presented ample evidence


                                     7
  that defendant doused the victim with gasoline, lit her on fire, and

  caused her death, including forensic evidence and eyewitness

  accounts from both the victim’s sons.

                           III.   Independent Act

¶ 19   Defendant next contends that his felony murder conviction

  cannot stand because lighting the victim on fire was not

  independent of the homicide. Refining this contention, he submits

  that the act that formed the basis for his arson conviction —

  lighting the victim’s clothing on fire — was the same act that caused

  her death. We are not persuaded.

¶ 20   This is another question of statutory interpretation, so we will

  apply the same interpretive rules here that we did when addressing

  defendant’s sufficiency argument.

¶ 21   At the time of the offense in this case, Colorado law provided

  that a person could be convicted of first degree murder if,

            [a]cting either alone or with one or more
            persons, he or she commits or attempts to
            commit arson . . . and, in the course of or in
            furtherance of the crime that he or she is
            committing or attempting to commit, or of
            immediate flight therefrom, the death of a
            person, other than one of the participants, is
            caused by anyone.



                                     8
  § 18-3-102(1)(b), C.R.S. 2015.

¶ 22   Relying on out-of-state cases, defendant contends that the

  crime of felony murder requires that the predicate felony be

  independent of the killing itself. See, e.g., Commonwealth v.

  Kilburn, 780 N.E.2d 1237, 1240 (Mass. 2003)(“The doctrine of

  felony-murder provides that ‘the conduct which constitutes the

  felony must be “separate from the acts of personal violence which

  constitute a necessary part of the homicide itself.”’” (quoting

  Commonwealth v. Gunter, 692 N.E.2d 515, 525 (Mass. 1998))).

¶ 23   In contrast to those states, however, Colorado law is clear and

  unambiguous about which offenses can serve as a predicate offense

  for felony murder, People v. Medina, 260 P.3d 42, 45 (Colo. App.

  2010); it is the legislature’s prerogative, not ours, to “define criminal

  offenses,” People v. Jackson, 2020 CO 75, ¶ 39; and it is not our

  role to second-guess the legislature’s determination that arson is

  one of those offenses, Rowe v. People, 856 P.2d 486, 489 (Colo.

  1993). (Indeed, if the legislature ever wants to limit the application

  of the felony murder doctrine, it knows how to do so. Just last

  year, for example, it amended the Colorado criminal code to make

  felony murder a variation of second degree murder instead of first


                                     9
  degree murder, and it clarified that, for arson to be a predicate

  offense, it must be felony arson. Ch. 58, secs. 1-2, §§ 18-3-102,

  -103, 2021 Colo. Sess. Laws 235-36.)

¶ 24   Courts in states that have felony murder laws like Colorado’s

  reach a similar result. For example, in People v. Densmore, 274

  N.W.2d 811, 813-14 (Mich. Ct. App. 1978), the defendant

  contended that the arson charge should merge with the killing, thus

  barring a felony murder conviction, reasoning that, since the arson

  was “the means by which the killing was perpetrated, the arson . . .

  is an assault resulting in murder.” The Michigan Court of Appeals

  disagreed: “Since the Legislature has seen fit to clearly enumerate

  the exclusive felonies which can underlie a felony-murder

  conviction, it would not comport with the legislative intent if we

  were to adopt [the] defendant’s theory of merger.” Id. at 814. Going

  on, the court made two pertinent observations: (1) arson, a

  predicate felony in the felony murder statute, did not share any

  elements with homicide that would require merger based on a

  “lesser included or cognate offense analysis,” id.; and (2) “[t]aken to

  its logical conclusion, [the] defendant’s argument would confine

  first-degree felony murder to cases where death was not intended


                                    10
  by the arsonist,” which would be an “illogical” result that had “no

  support in case law or statutory enactment.” See also People v.

  Lewis, 791 P.2d 1152, 1154 (Colo. App. 1989)(“[I]nasmuch as both

  murder and assault are crimes which may underlie a felony

  burglary, there is no logic or reason to preclude a felony murder

  charge from being based upon a burglary charge that, in turn, is

  premised upon either an intent to assault or an intent to murder.”).

¶ 25   Even if there was not this clear statutory rejection of

  defendant’s contention, the crime of fourth degree arson was

  independent of killing in this case. To commit fourth degree arson,

  defendant had to “start[] or maintain[] a fire,” § 18-4-105(1), and

  that act was felonious conduct that was independent of the victim’s

  death. See Densmore, 274 N.W.2d at 814.

                                 IV.    Intent

¶ 26   Defendant also submits that his felony murder conviction

  cannot stand because the prosecution did not prove, beyond a

  reasonable doubt, that he had intended to commit arson “either

  before or contemporaneous with the killing act.” We see things

  differently.




                                       11
¶ 27   In part, this is another question of statutory interpretation,

  but it also concerns the sufficiency of the evidence. We have

  already articulated the relevant standards of review and legal

  principles for both issues.

¶ 28   So let us focus our attention on the clause “in the course of or

  in furtherance of the crime that he or she is committing or

  attempting to commit” in the felony murder statute. § 18-3-

  102(1)(b), C.R.S. 2015. The clause, with its disjunctive “or,” permits

  a felony murder conviction if the prosecution proves beyond a

  reasonable doubt either that (1) a person died “in the course of” the

  commission or attempted commission of the predicate offense; or (2)

  a person died “in furtherance of” the commission or attempted

  commission of the predicate offense.

¶ 29   Although the statute certainly requires that the prosecution

  prove, beyond a reasonable doubt, all elements of the predicate

  offense, including the applicable mens rea, Doubleday v. People,

  2016 CO 3, ¶ 26, it does not require that the prosecution prove,

  beyond a reasonable doubt, that the defendant formed the intent to

  commit the predicate offense either before or contemporaneously




                                    12
  with the killing act. As a division of this court has determined, the

  statute

             does not require a finding that the defendant
             was committing the predicate felony at the
             time he caused a death. . . . [A]s a matter of
             law, . . . the sequence of events is irrelevant as
             long as sufficient evidence is produced to show
             that a felony was committed by the defendant
             and that a death occurred during the
             commission of that felony.

  People v. Braxton, 807 P.2d 1214, 1217 (Colo. App. 1990); accord

  People v. Phillips, 219 P.3d 798, 800-01 (Colo. App. 2009)(“Where,

  as here, there is a close temporal and spatial relationship between a

  killing and a subsequent felony, the defendant’s intent to commit

  the underlying felony may be inferred from the circumstances.”).

¶ 30   What is more, even if defendant is correct about Colorado’s

  felony murder statute imposing an order of operations or a “timing”

  requirement with respect to the predicate offense and the homicide

  — and we do not think that he is — it is unrefuted that if defendant

  set the victim on fire (a fact that he disputed at trial), the victim

  died as a result of her injuries. So the victim’s death necessarily

  occurred “in the course of” the commission of the predicate offense.




                                     13
¶ 31   To the extent defendant asserts that, based on the

  prosecution’s theory that he intended to kill the victim, he could not

  have intended to commit arson, our supreme court has made clear

  that the prosecution need not prove that a defendant intended to

  endanger anyone to convict the defendant of fourth degree arson.

  Copeland v. People, 2 P.3d 1283, 1285-87 (Colo. 2000). Instead, it

  is enough that the prosecution proved that the defendant knowingly

  or recklessly started the fire at issue. Id. As we have mentioned,

  there is ample evidence that defendant knowingly or recklessly

  started the fire in this case.

                              V.     Expert Testimony

¶ 32   We next address defendant’s contention that the court

  erroneously admitted certain expert testimony concerning the origin

  and cause of the fire that killed the victim. We are not persuaded.

                         A.        Standard of Review

¶ 33   In deference to a trial judge’s “superior opportunity . . . to

  assess the competence of [an] expert and to assess whether [an]

  expert’s opinion will be helpful to the jury,” we review a court’s

  admission of expert testimony for an abuse of discretion. People v.

  Rector, 248 P.3d 1196, 1200 (Colo. 2011). A court abuses its


                                        14
  discretion when its decision is manifestly arbitrary, unreasonable,

  or unfair, or when it misapplies the law. People v. Baker, 2021 CO

  29, ¶ 29.

                                B.    Analysis

¶ 34   The Colorado Rules of Evidence govern the admissibility of

  expert testimony. CRE 702 states, “If scientific, technical, or other

  specialized knowledge will assist the trier of fact to understand the

  evidence or to determine a fact in issue, a witness qualified as an

  expert by knowledge, skill, experience, training, or education, may

  testify thereto in the form of an opinion or otherwise.”

¶ 35   “The focus of a Rule 702 inquiry,” our supreme court has

  explained, “is whether the scientific evidence proffered is both

  reliable and relevant.” People v. Shreck, 22 P.3d 68, 77 (Colo.

  2001). To determine whether the evidence is reliable, “a trial court

  should consider (1) whether the scientific principles as to which the

  witness is testifying are reasonably reliable, and (2) whether the

  witness is qualified to opine on such matters.” Id. To determine

  whether the evidence is relevant, “a trial court should consider

  whether the testimony would be useful to the jury.” Id. Expert

  testimony is useful if it “will assist the fact finder to either


                                      15
  understand other evidence or to determine a fact in issue.” People

  v. Ramirez, 155 P.3d 371, 379 (Colo. 2007).

¶ 36   Expert testimony must also pass muster under CRE 403,

  which provides that relevant evidence “may be excluded if its

  probative value is substantially outweighed by the danger of unfair

  prejudice, confusion of the issues, or misleading the jury, or by

  considerations of undue delay, waste of time, or needless

  presentation of cumulative evidence.”

¶ 37   “Concerns about conflicting opinions or whether a qualified

  expert accurately applied a reliable methodology go to the weight of

  the evidence, not its admissibility.” People v. Shanks, 2019 COA

  160, ¶ 12. And “concerns about the degree of certainty to which

  [an] expert holds his opinion are sufficiently addressed by vigorous

  cross-examination, presentation of contrary evidence, and careful

  instruction on the burden of proof rather than exclusion.” Est. of

  Ford v. Eicher, 250 P.3d 262, 266 (Colo. 2011).

¶ 38   Defendant takes issue with three of the prosecution’s expert

  witnesses: Jerry Means, Siegfried Klein, and Kelly Babeon. We will

  consider them one at a time, beginning with Means.




                                    16
                                1.    Means

¶ 39   Means was a fire investigator with the Colorado Department of

  Public Safety who investigated the fire in this case. Before trial,

  defendant moved to limit Means’s testimony, asserting that his

  opinions about the origin and the cause of the fire were unreliable.

¶ 40   He asked the court for a hearing on this issue, and the court

  held one. After the hearing, the court issued a written order

  denying defendant’s motion. Specifically, the court found that

  Means had “substantially complied” with the applicable standards

  and guidelines for fire investigation, that the scientific principles

  underlying those standards and guidelines were reasonably reliable,

  and that, to the extent Means deviated from the standards and

  guidelines, “[a]ny deviation . . . did not impair the reliability of his

  investigation or the principles he employed.”

¶ 41   At trial, Means testified that, in his opinion, he had “no doubt”

  that the fire in this case had been set intentionally. He said that

  the fire started near a downed log about thirty feet from the fire pit

  at the campsite and that the source of ignition was one of two

  lighters, one found at the scene and the other found in defendant’s

  pocket.


                                      17
¶ 42   Defendant vigorously cross-examined Means about the

  methodology that he had employed. Defendant also called his own

  expert witness to poke holes in Means’s analysis and conclusions.

¶ 43   On appeal, defendant argues, as he did at the hearing, that

  the methods Means used to investigate the fire were unreliable

  because they were neither scientific nor compliant with the

  standards and guidelines for fire investigation. He does not,

  however, contest the court’s conclusion that the scientific principles

  underlying the standards and guidelines are reasonably reliable,

  and as we have mentioned, concerns about the accuracy of an

  expert’s application of a reliable methodology go to the weight of the

  expert’s testimony, not its admissibility. The court therefore did not

  abuse its discretion by allowing Means to testify about the origin

  and the cause of the fire in this case.

                                2.    Klein

¶ 44   Defendant next asserts — and for the first time on appeal —

  that another of the prosecution’s fire experts, Klein, offered similarly

  problematic testimony about the origin and cause of the fire and

  that, had he hewed more closely to the applicable standards and

  guidelines for fire investigation, he would have classified the fire’s


                                     18
  cause as “undetermined” rather than “incendiary.” But just like

  defendant’s arguments with respect to Means’s testimony, we view

  his contentions concerning Klein’s testimony as going to the weight

  the jury should have afforded the testimony, not its admissibility.

                              3.    Babeon

¶ 45   Last, defendant asserts that Babeon, who was both a fact

  witness and an expert witness at trial, should not have been

  permitted to offer any expert testimony and, in his capacity as an

  expert witness, improperly invaded the jury’s province.

¶ 46   With respect to defendant’s first assertion, he submits that

  Babeon was not qualified to testify as an expert because his fire

  investigation experience was “limited to investigating building fires.”

  But Babeon testified that he had been a firefighter for decades; that

  he conducted approximately a dozen fire investigations every year,

  complete with origin and cause findings; and that he had been

  trained to do so. As a result, we cannot say that the court’s

  decision to recognize him as an expert in fire investigation was an

  abuse of discretion. Any relevant deficiencies in Babeon’s

  investigative experience could have been fleshed out on cross-

  examination.


                                    19
¶ 47   With respect to defendant’s second concern, he argues that

  the court erred by allowing Babeon to tell the jury that, with respect

  to the cause of the fire in this case, he thought “there was

  something potentially involving a crime” and that, based on the

  severity of the victim’s injuries, it was possible that the gasoline had

  been “put onto” the victim on purpose. Although defense counsel

  did not object to the statements at trial, defendant now contends

  that they invaded the province of the jury by, in effect, providing an

  “expert opinion that the crimes of arson and murder had been

  proven.” We disagree with that conclusion. Babeon’s statements

  were far too equivocal to have usurped the jury’s factfinding role.

                       VI.    Prosecutorial Misconduct

¶ 48   Turning to defendant’s prosecutorial misconduct allegations,

  he points to a handful of instances in which the prosecutors’

  statements at trial supposedly crossed the line. Although some of

  the statements were improper, we are not convinced that any of the

  improper statements require us to reverse defendant’s convictions.

                         A.    Standard of Review

¶ 49   To evaluate a claim of prosecutorial misconduct, we follow a

  two-step process: first, we determine whether the prosecutor’s


                                     20
  conduct was improper based on the totality of the circumstances;

  second, if the conduct was improper, we must decide whether it

  warrants reversal according to the applicable standard of review.

  Wend v. People, 235 P.3d 1089, 1096 (Colo. 2010).

¶ 50   When a defendant objects at trial to misconduct, and the

  misconduct is not constitutional in nature, we review for harmless

  error, meaning that we will disregard the misconduct if “there is no

  reasonable probability that it contributed to the defendant’s

  conviction.” Crider v. People, 186 P.3d 39, 42 (Colo. 2008); see also

  Crim. P. 52(a) (“Any error, defect, irregularity, or variance which

  does not affect substantial rights shall be disregarded.”). In

  contrast, when a defendant does not object at trial, we review the

  misconduct for plain error. People v. Robinson, 2019 CO 102, ¶ 19.

  Under this standard, “we will only reverse when the misconduct

  was ‘flagrantly, glaringly, or tremendously improper.’” Id. (quoting

  Domingo-Gomez v. People, 125 P.3d 1043, 1053 (Colo. 2005)).

                              B.    Analysis

¶ 51   Defendant claims that the prosecution engaged in misconduct

  both during its cross-examination of his fire expert and during its

  closing argument. We will deal with the statements in turn.


                                    21
                          1.      Cross-Examination

¶ 52   As we have mentioned, defendant hired his own expert,

  Thomas Fee, to testify about fire investigations. On direct

  examination, Fee told the jurors about his nearly five decades of

  experience as a fire investigator, including his many years working

  for a city in Los Angeles County. He further explained that the fire

  investigation standards at issue in this case did not exist until the

  early 1990s, and that, as a result, folks in the fire investigation

  community realized that they had been relying on “junk science” for

  years. For example, Fee testified that he had been laboring under a

  misconception about the effects of fire on concrete and had

  “testified to that in court.”

¶ 53   On cross-examination, the prosecutor tried to get Fee to agree

  with the proposition that investigations by the Los Angeles County

  Sheriff’s Office “don’t hold a candle” to the investigation in this case.

  The defense objected to the question, and the court overruled the

  objection. Fee responded that, in his experience, investigations by

  the Los Angeles County Sheriff’s Office are “very thorough.”

¶ 54   Then, latching on to Fee’s statements about improvements in

  fire investigations over the last half century, the prosecutor asked


                                       22
  Fee if his standards before the 1990s were “pretty lax.” Fee

  responded that he disagreed that his standards were subpar, even if

  the industry’s standards were. But, after Fee admitted that his own

  standards at the time relied on some bad science, the prosecutor

  continued: “So [it’s] fair to say that on several occasions during that

  period of time, you testified in a court, and you gave false and

  misleading testimony.” Fee disagreed that he had knowingly

  provided false and misleading testimony, but he admitted that he,

  along with “every other fire investigator in the profession,” realized

  after the fact that they had been providing false and misleading

  testimony.

¶ 55   Next, the prosecutor asked Fee if he had a list of the cases

  between 1962 and 1990 in which he had presented false testimony

  and if he had ever taken any steps to remedy the false testimony

  that he gave in those specific cases. Fee said that he did not and

  had not.

¶ 56   Later, the prosecutor highlighted the amount of money that

  Fee had been paid for his work in this case, stating, “And after

  $24,000 worth of work, you have no definitive conclusion about

  how this fire started?” Fee answered that he did not “have the facts


                                    23
  to arrive at a conclusion on how this fire started.” The prosecutor

  reprised this assertion during closing argument.

¶ 57   On appeal, defendant contends that the above-described

  portions of the prosecutor’s cross-examination amounted to

  misconduct. We are not persuaded.

¶ 58   First, unlike defendant, we do not read the prosecutor’s

  clumsy questioning about fire investigations in Los Angeles County

  as impermissibly vouching for the investigation in this case.

¶ 59   Second, the prosecutor’s questioning about Fee’s history as a

  witness was appropriate given his admission on direct examination

  that he had previously testified in court to “junk science.”

¶ 60   Third, an expert witness’s compensation is always fair game

  for cross-examination, People v. Sommers, 200 P.3d 1089, 1096

  (Colo. App. 2008), and, if anything, we think the prosecutor’s

  questioning worked in defendant’s favor. As defendant tells us on

  appeal, Fee was hired to decide whether the evidence collected in

  this case was “sufficient to arrive at a scientifically based opinion”

  as to the origin and cause of the fire. Thus, Fee’s answer to the

  prosecutor — the evidence was insufficient for that purpose — was

  entirely consistent with defendant’s position that the prosecution’s


                                     24
  experts should not be so sure about their conclusions. For the

  same reasons, we are not persuaded that the prosecutor’s related

  comment during closing argument was improper.

                          2.   Closing Argument

¶ 61   Defendant also takes issue with different parts of the

  prosecutor’s closing argument. (We recognize that the prosecution

  did not respond to this contention in their answer brief. Defendant

  asks us to treat this silence as an implicit confession of error. Even

  if the prosecution had confessed error, we have an independent

  obligation to review the record and reach a just conclusion under

  the facts and the law. See Young v. United States, 315 U.S. 257,

  258-59 (1942)(A confession of error “does not relieve this Court of

  the performance of the judicial function. The considered judgment

  of law enforcement officers that reversible error has been committed

  is entitled to great weight, but our judicial obligations compel us to

  examine independently the errors confessed. . . . [O]ur judgments

  are precedents, and the proper administration of the criminal law

  cannot be left merely to the stipulation of parties.”).)

¶ 62   As our supreme court has explained, closing arguments “must

  be confined to the evidence admitted at trial, the inferences that can


                                     25
  reasonably and fairly be drawn therefrom, and the instructions of

  law submitted to the jury.” People v. DeHerrera, 697 P.2d 734, 743

  (Colo. 1985). Moreover, “[a] prosecutor may not use arguments

  calculated to inflame the passions and prejudices of the jury,

  denigrate defense counsel, misstate the evidence, or assert a

  personal opinion as to the credibility of witnesses.” People v.

  Nardine, 2016 COA 85, ¶ 35. At the same time, “a prosecutor has

  wide latitude in the language and presentation style used to obtain

  justice,” Domingo-Gomez, 125 P.3d at 1048, and may employ

  rhetorical devices, engage in oratorical embellishment, and use

  metaphorical nuance, People v. Carter, 2015 COA 24M-2, ¶ 70.

¶ 63   We evaluate improper argument claims “in the context of the

  argument as a whole and in light of the evidence before the jury.”

  People v. Samson, 2012 COA 167, ¶ 30.

¶ 64   At the outset of the prosecutor’s closing argument, and over

  an objection from the defense, a prosecutor told the jurors a brief

  story about how as a child he was caught secretly lighting matches

  with a friend. Defendant argues that the story was irrelevant and

  impermissibly introduced the prosecutor’s “personal knowledge”

  into the case. While we agree that the story was improper because


                                    26
  it was not confined to the evidence admitted at trial, there is no

  reasonable probability that it contributed to defendant’s conviction.

¶ 65   Next, defendant contends that the prosecutor misstated the

  law when, in reference to the charges, he told the jury, “You can go

  in order of these charges any way you want, but with the murder

  charges, you want to start with the top charge first,” and then, after

  an objection from the defense and being told to rephrase, “I’m

  suggesting to you analytically that you want to start at the first

  charge, the highest charge, of murder in the first degree. . . . If he

  is not guilty of that charge, then you would consider murder in the

  second degree.”

¶ 66   Colorado is a “soft transition” jurisdiction, meaning that, when

  a defendant faces a charge that has lesser included offenses, “the

  jury need not unanimously acquit the defendant of the greater

  offense before considering the lesser included offenses.” People v.

  LePage, 397 P.3d 1074, 1077 (Colo. App. 2011), aff’d on other

  grounds, 2014 CO 13. Accordingly, “it is error to instruct a jury

  that it must unanimously acquit a defendant of a greater offense

  before it may consider a lesser included offense.” People v.

  Zamarripa-Diaz, 187 P.3d 1120, 1122 (Colo. App. 2008).


                                    27
¶ 67   Defendant claims that the prosecutor’s “suggestion” to the jury

  was a misstatement of law because it communicated that the jury

  was required to acquit him of first degree murder before it could

  consider any lesser included offense. We disagree. Telling a jury

  that it is a good idea to start with the greatest offense is not the

  same thing as telling the jury that it must do so. People v. Bobian,

  2019 COA 183, ¶ 34.

¶ 68   Defendant also asserts that the prosecutor improperly

  appealed to the passions and prejudices of the jury when he stated

  that this case was “a tragedy” for the victim and her family, that the

  trial was “a public reckoning,” and that the jury was “the

  conscience of our community.” We agree that the prosecutor went

  too far with those comments. See People v. Rodriguez, 794 P.2d

  965, 977 (Colo. 1990)(“[W]e have held that prosecutors should not

  appeal to the jury to consider the wishes of the community in

  reaching a verdict.”). Still, the comments played a small role in the

  argument as a whole, and given the strong evidence of defendant’s

  guilt, we cannot say there is a reasonable probability that they

  contributed to his conviction.




                                     28
¶ 69   Last, defendant contends that the prosecutor’s rebuttal closing

  argument denigrated the defense by insinuating that defendant’s

  attorney’s closing argument “blamed [the victim’s] family” for her

  death. True, the prosecutor’s argument on this point was an

  uncharitable interpretation of one of the statements defense

  counsel made during closing argument, but it was not improper.

  See People v. Collins, 250 P.3d 668, 678 (Colo. App. 2010)(“[A]

  prosecutor has considerable latitude in replying to opposing

  counsel’s argument . . . .”).

                          VII. Other Acts Evidence

¶ 70   Moving on, defendant asserts that the court erred by allowing

  the prosecution to introduce certain other acts evidence at trial. We

  conclude that the court did not err.

                         A.       Standard of Review

¶ 71   We review a trial court’s ruling on the admissibility of other

  acts evidence for an abuse of discretion, and we will only disturb

  the court’s ruling on appeal if it was manifestly arbitrary,

  unreasonable, or unfair. Bondsteel v. People, 2019 CO 26, ¶ 45.




                                       29
                               B.    Analysis

¶ 72   Before its recent amendment — and as it applies in this case

  — CRE 404(b) (2020) stated that “[e]vidence of other crimes,

  wrongs, or acts is not admissible to prove the character of a person

  in order to show that he acted in conformity therewith.” Such

  evidence could still be admitted, however, “for other purposes, such

  as proof of motive, . . . intent, . . . or absence of mistake or

  accident.” Id. (The purposes listed are illustrative, not exhaustive,

  and “Rule 404(b) does not necessarily bar evidence when it is

  offered for any other purpose.” Perez v. People, 2015 CO 45, ¶ 24.)

¶ 73   Additionally, in recognition “that domestic violence is

  frequently cyclical in nature, involves patterns of abuse, and can

  consist of harm with escalating levels of seriousness,” the

  legislature enacted a law providing for the admission of evidence of

  other acts of domestic violence in prosecutions involving domestic

  violence. § 18-6-801.5, C.R.S. 2021.

¶ 74   For other acts evidence to be admissible under either Rule

  404(b) or section 18-6-801.5, the trial court must first determine,

  by a preponderance of the evidence, that the other act happened

  and that the defendant committed the act. People v. Garner, 806


                                      30
  P.2d 366, 373 (Colo. 1991). (We note that the trial court did not

  make specific findings on this issue, but, based on the court’s

  decision that this evidence was admissible, we conclude that the

  court implicitly decided that it was satisfied, by a preponderance of

  the evidence, that defendant had committed the other acts. See

  People v. Warren, 55 P.3d 809, 814 (Colo. App. 2002).)

¶ 75   After those threshold findings, the court must further find that

  (1) the evidence relates to a material fact; (2) the evidence is

  logically relevant; (3) the logical relevance of the evidence is

  independent of the prohibited intermediate inference that the

  defendant has a bad character and committed the crime charged

  because he acted in conformity with his bad character; and (4) the

  probative value of the evidence is not substantially outweighed by

  the danger of unfair prejudice. People v. Spoto, 795 P.2d 1314,

  1318 (Colo. 1990).

¶ 76   In this case, the court permitted the prosecution to introduce

  two instances of defendant’s other acts at trial: (1) evidence of an

  argument between defendant and the victim that resulted in

  defendant damaging the victim’s television; and (2) evidence that

  defendant had hit the victim’s sons. Specifically, the court found


                                     31
  that the television incident was admissible to show that the victim’s

  death was not, as defendant claimed, an accident, to show that

  defendant acted with intent, and to show that he had a motive. The

  court ruled that the evidence that defendant had hit the victim’s

  sons was admissible to show why the six-year-old son had given

  contradictory statements about how the victim had died.

¶ 77   We conclude that the court did not abuse its discretion in

  either instance. The television incident was plainly admissible

  under section 18-6-801.5 to rebut defendant’s accident defense.

  The abuse evidence, meanwhile, was admissible to explain that the

  reason the child had told different stories about how the victim died

  was because he was afraid of defendant. See 1 Edward J.

  Imwinkelried, Uncharged Misconduct Evidence § 6:26, Westlaw

  (database updated Jan. 2022) (noting that a defendant’s uncharged

  misconduct may serve as the explanation for a witness’s

  contradictory statements). Defendant’s other concerns about the

  evidence lack merit.

                          VIII. Cumulative Error

¶ 78   Defendant next contends that he is entitled to a new trial

  because the cumulative effect of the errors in this case was to


                                   32
  deprive him of a fair trial. We are not persuaded. As we have

  explained, the only errors in this case were the two exceedingly brief

  instances of prosecutorial misconduct during closing arguments.

  Even in the aggregate, the errors did not deprive defendant of a fair

  trial because they were not so prejudicial that, collectively, they

  substantially affected the trial’s fairness or the integrity of the trial’s

  factfinding process. See Howard-Walker v. People, 2019 CO 69, ¶¶

  24-25.

                           IX.   Mittimus Correction

¶ 79   Finally, defendant asserts that his mittimus must be corrected

  — by applying Crim. P. 36, a rule concerning clerical mistakes — to

  reflect that his conviction for second degree murder merges into his

  conviction for felony murder. Although we agree that his murder

  convictions merge, see People v. Wood, 2019 CO 7, ¶ 27 (“[U]nder

  Colorado law, ‘[o]nly one conviction of murder is permitted for the

  killing of one victim.’” (quoting People v. Lowe, 660 P.2d 1261,

  1270-71 (Colo. 1983))), we disagree that Crim. P. 36 is the proper

  vehicle for relief because the court did not make a clerical error in

  this case. The appropriate remedy is for us to return the case to

  the trial court so that the court can vacate defendant’s conviction


                                      33
  for second degree murder, leaving his conviction for felony murder

  intact. Page v. People, 2017 CO 88, ¶ 20.

¶ 80   The judgment is affirmed, and the case is remanded to the

  trial court with directions to vacate defendant’s conviction for

  second degree murder, leaving his conviction for felony murder

  intact.

       JUDGE PAWAR and JUDGE BROWN concur.




                                    34